Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and between CENTERSTATE BANKS, INC. and GATEWAY FINANCIAL HOLDINGS OF FLORIDA, INC. Dated as of November 30, 2016 Table of Contents Page ARTICLE I THE MERGER 1 The Merger 1 Effective Time 1 Effects of the Merger. 2 Conversion of Stock 2 Stock Options 5 Incorporation Documents and Bylaws of the Surviving Company 5 Directors and Officers 6 The Bank Merger 6 ARTICLE II DELIVERY OF MERGER CONSIDERATION 7 Exchange Agent 7 Delivery of Merger Consideration. 7 ARTICLE III REPRESENTATIONS AND WARRANTIES OF GFHF 9 Representations and Warranties of GFHF. 9 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF CENTERSTATE 28 Organization, Standing and Power. 28 Capitalization. 29 Authority; No Violation. 30 Consents and Approvals. 30 Reports 31 Financial Statements 31 Compliance with Applicable Law 33 Certain Actions 34 CenterState Information 34 Transactions with Affiliates 34 Broker’s Fees 34 Absence of Changes 35 Litigation 35 Financing 35 Representations Not Misleading 35 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS 35 Conduct of GFHF Business Prior to the Effective Time 35 GFHF Forbearances 35 Conduct of CenterState Business Prior to the Effective Time 39 CenterState Forbearances 39 ARTICLE VI ADDITIONAL AGREEMENTS 40 Regulatory Matters 40 Access to Information; Current Information 42 Shareholder Meeting 44 Nasdaq Listing 44 Employee Matters 44 -i- Table of Contents (continued) Page Indemnification; Directors’ and Officers’ Insurance 46 No Solicitation. 49 Notification of Certain Matters 51 Correction of Information 51 System Integration. 51 Coordination; Integration 52 Non-Competition and Non-Disclosure Agreement 52 Claims Letters 52 Tax Treatment 52 Redemption of GFHF Preferred Stock. 52 Failure to Fulfill Conditions 52 Ocala Branch. 52 ARTICLE VII CONDITIONS PRECEDENT 52 Conditions to Each Party’s Obligations 52 Conditions to Obligations of CenterState 54 Conditions to Obligations of GFHF 55 ARTICLE VIII TERMINATION AND AMENDMENT 56 Termination 56 Effect of Termination 58 Fees and Expenses. 58 Termination Fees. 59 Amendment 60 Extension; Waiver 60 ARTICLE IX MISCELLANEOUS PROVISIONS 60 Closing. 60 Nonsurvival of Representations, Warranties and Agreements. 60 Notices 60 Interpretation 61 Counterparts 62 Entire Agreement 62 Governing Law. 62 Publicity 62 Assignment; Third Party Beneficiaries 63 Specific Performance; Time of the Essence 63 Disclosure Schedule 63 ARTICLE X DEFINITIONS 63 Definitions. 63 -ii- Table of Contents (continued) Exhibit A – Form of Shareholder Voting Agreement Exhibit B – Form of Bank Plan of Merger and Merger Agreement Exhibit C – Form of Director Non-Competition and Non-Disclosure Agreement Exhibit D – Form of Claims Letter -iii- AGREEMENT AND PLAN OF MERGER
